Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 1 of 19 Pageid#: 16482




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division

    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ,
    HANNAH PEARCE, MARCUS MARTIN,
    NATALIE ROMERO, CHELSEA
    ALVARADO, and JOHN DOE,


                           Plaintiffs,
    v.


    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD        Civil Action No. 3:17-cv-00072-NKM
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,


                           Defendants.


         PLAINTIFFS’ PETITION REGARDING RECOVERABLE ATTORNEYS’ FEES
                       FROM ROBERT “AZZMADOR” RAY
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 2 of 19 Pageid#: 16483




                                                      TABLE OF CONTENTS



   PROCEDURAL BACKGROUND................................................................................................. 1

   REQUEST FOR FEES AND EXPENSES ..................................................................................... 4

   ARGUMENT .................................................................................................................................. 5

   I.       The Applicable Legal Standard ........................................................................................... 5

   II.      Plaintiffs’ Requested Fees Are Reasonable ......................................................................... 6

             A.         The Hourly Rates Being Applied Are Reasonable ................................................. 7

                        1.         Plaintiffs Are Applying the Customary Fee for Like Work in This
                                   Jurisdiction .................................................................................................. 7
                        2.         Plaintiffs’ Attorneys Are Able and Experienced ........................................ 9
             B.         Plaintiffs Devoted a Reasonable Number of Hours to Addressing Ray’s
                        Failures to Comply with the May 18 Order. ......................................................... 11

                        1.         The Time and Labor Expended Was Warranted Given the Novelty
                                   and Difficulty of the Questions Posed ...................................................... 11
             C.         The Lodestar Amount Is Reasonable and There Is No Basis for
                        Adjustment ............................................................................................................ 13

   CONCLUSION ............................................................................................................................. 14
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 3 of 19 Pageid#: 16484




          Pursuant to Rule 37(b)(2)(C) of the Federal Rules of Civil Procedure and this Court’s

   March 25, 2021, Memorandum Opinion & Order, ECF No. 933, (“March 25 Mem. Op.”),

   Plaintiffs hereby submit this Petition identifying the reasonable expenses, including attorneys’

   fees, that Plaintiffs incurred in connection with Defendant Robert “Azzmador” Ray’s failure to

   obey the May 18, 2020, discovery order, ECF No. 728 (“May 18 Order”).

                                 PROCEDURAL BACKGROUND

          Defendant Ray has been given numerous opportunities over the course of nearly three years

   to comply with his discovery obligations and this Court’s multiple orders spelling out his

   obligations, all to no avail. Having exhausted their procedural options after winning multiple

   motions to compel, Plaintiffs moved this Court for evidentiary sanctions, which this Court granted

   in addition to reasonable expenses, including attorney’s fees, caused by Ray’s failure to obey the

   May 18 Order. March 25 Mem. Op. 24. This submission now follows.

          As this Court is well-aware, Ray has resisted discovery since the beginning of this case.

   On January 25, 2018, Plaintiffs first served document requests and interrogatories on Ray that

   sought “‘information and materials directly relevant to the claims and defenses in this case.’” Id.

   at 8 (quoting Mem. Op. of Aug. 9, 2019, at 29, ECF No. 539). After Ray and other defendants’

   failure to respond was raised to the Court’s attention and they were granted additional time to

   respond, Ray incredibly claimed in response to each document request: “none.” Id. at 8–9 (citing

   ECF No. 488-2). Since then, Plaintiffs have gone to great lengths to obtain production of

   documents by Ray and other defendants, including arranging and paying for a third party vendor

   to collect and preserve ESI from defendants’ devices and social media accounts, which they were

   each required to provide pursuant to the Stipulation and Order for the Imaging, Preservation, and

   Production of Documents, dated November 19, 2018. Id. at 10 (referencing ECF No. 383). On
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 4 of 19 Pageid#: 16485




   January 22, 2019, Ray submitted the certification form required by that order, which contained

   (among other things) four previously undisclosed social media accounts. Id. at 11. However, Ray

   claimed to not remember the credentials for most of his accounts, including the Daily Stormer’s

   online comment section. Id. Even Ray’s (now former) attorney told this Court that “‘it can’t be

   right that Ray doesn’t have Daily Stormer pass codes for the media’ because he uses the comment

   section ‘on a daily basis’ for his job.” Id. (quoting Tr. of Mar. 18, 2019 Mot. Hr’g 12–13, ECF

   No. 455). Ray also claimed to have sent devices to the third party vendor, which were never

   received. Id.

           Following an October 28, 2019, status conference, Ray was given another chance to come

   into compliance with his discovery obligations, and yet again did not comply. Id. at 13. The Court

   specifically warned Ray that, following his counsel’s withdrawal, Ray was “‘proceeding pro se

   and, unless and until new counsel enters an appearance on his behalf,’ he was ‘solely responsible

   for conducting his defense in accordance with all rules, court orders and deadlines in this case.’”

   Id. (quoting Order of Oct. 28, 2019, at 2). Nevertheless, Ray failed to comply with the discovery

   deadlines set by the Court and never responded to Plaintiffs’ second amended complaint. Id.

           On March 11, 2020, Plaintiffs filed their first motion to compel specifically against Ray, 1

   noting his failure to provide devices and credentials and their discovery of additional undisclosed

   devices and accounts. Id. at 13–14 (citing ECF No. 673). The Court granted Plaintiffs’ motion to

   compel in its entirety. Id. at 14 (referring to May 18 Order). Ray was then given another chance

   to comply with his discovery obligations, and the Court provided detailed steps and specific

   deadlines for completion. Id. at 15 (citing May 18 Order). In particular, Ray was ordered to

   1
       Plaintiffs’ October 2, 2018 Motion to Compel Defendants to Permit the Inspection and Imaging of Electronic
       Devices was filed against Ray, among other defendants. ECF No. 354.
                                                         2
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 5 of 19 Pageid#: 16486




   identify all social media accounts, identify complete and accurate credentials for each account, for

   any account for which Ray could not provide credentials describe all steps to recover information

   and why he was not successful, and identify all electronic devices that may contain potentially

   relevant documents and information. May 18 Order 4–5. The Court also directed Ray to send all

   identified electronic devices, including a second laptop and a second cell phone he had previously

   identified, to the third-party vendor for imaging and collection. Id. at 5. The Court provided yet

   another warning to Ray that “his failure to fully comply with this Order may result in the Court

   imposing sanctions under Rule 37(b)(2) of the Federal Rules of Civil Procedure and/or directing

   Ray to show cause why should not be held in contempt of court.” Id. However, Ray yet again

   refused to comply with the Court’s Order. March 25 Mem. Op. 15.

           On June 1, 2020, Plaintiffs moved for evidentiary sanctions against Ray and for an order

   directing Ray to show cause why he should not be held in contempt of court for his failure to

   comply with the May 18 Order. ECF No. 750 (June 1 Mot. for Sanctions”). Plaintiffs noted that

   “Ray responded to the Court’s May 18, 2020, Order the way that he has responded to the vast

   majority of his discovery obligations and requirement throughout this litigation: with utter

   silence.” Id. at 2. Ray also ignored Plaintiffs’ repeated attempts in May and June, 2020, to

   schedule his deposition. Ray failed to appear for his duly-noticed deposition on July 13, 2020, and

   his court-ordered deposition July 29, 2020. Ray did not provide any notice to Plaintiffs’ counsel

   that he did not intend to appear. March 25 Mem. Op. 16. On August 27, 2020, the Court ordered

   Ray to appear on September 14, 2020, for his rescheduled deposition and to show cause why he

   should be held in contempt for failing to appear for his court-ordered deposition on July 29. 2 Id.

   2
       On March 5, 2021, Plaintiffs submitted an omnibus fee petition seeking, among other things, fees and costs
       associated with their March 11, 2020, motion to compel discovery from Ray and their July 14, 2020, motion to
                                                          3
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 6 of 19 Pageid#: 16487




   at 16–17 (citing ECF No. 848). Ray did not appear on September 14 and did not contact the Court

   or Plaintiffs’ counsel. 3 Id. at 17. On September 16, 2020, the Court issued a bench warrant for

   Ray. As of today “‘Ray is still absent from this case and proceeding in total disregard of court

   orders.’” Id. (quoting September 16, 2020 Order Finding Robert “Azzmador” Ray in Civil

   Contempt, ECF No. 877). On March 25, 2021, the Court granted Plaintiffs’ request for a

   permissive adverse-inference instruction and permitted Plaintiffs to file a petition for reasonable

   expenses and costs caused by Ray’s failure to obey the May 18 Order, id. at 24, noting that it

   “cannot interpret Ray’s continued disregard for this Court and its orders as anything other than bad

   faith.” March 25 Mem. Op. 20 (internal marks and alterations omitted).

                                 REQUEST FOR FEES AND EXPENSES

           As set forth in the Declaration of Jessica Phillips in support of this Petition, dated July 2,

   2021 (“Phillips Declaration” or “Phillips Decl.”), Plaintiffs devoted 13.3 hours of attorney and

   paralegal time to the Motions, totaling $3,762.50 in fees and expenses, including researching and

   drafting the June 1 Motion for Sanctions and compiling exhibits demonstrating Ray’s continued

   defiance of Court orders and refusal to participate in discovery.

           The attorney and paralegal hours caused by Ray’s failure to obey the May 18 Order are set

   forth in further detail in Exhibit A to the Phillips Declaration, which includes the following total

   amounts for time and expenses:




       compel Ray’s deposition after he failed to appear for his July 13 deposition. ECF No. 929. That fee petition
       remains pending.
   3
       On October 27, 2020, Plaintiffs moved for monetary sanctions, requesting their reasonable fees and expenses
       caused by Ray’s failure to attend his July 29, 2020 and September 2020 depositions, and incurred in preparing
       for and attending Ray’s civil contempt hearing on September 14, 2020. ECF No. 898. That motion remains
       pending.
                                                          4
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 7 of 19 Pageid#: 16488




    Exhibit                                 Item                                       Amount

        A      Fees and Costs Incurred Due to Ray’s Failure to Obey the               $3,762.50
               May 18 Order


                                              ARGUMENT

   I.       The Applicable Legal Standard

            In this Circuit, “the Court considers the reasonableness of the fees requested” by applying

   a three-step analysis. VT Milcom, Inc. v. PAT USA, Inc., No. 5:16-CV-00007, ECF No. 81 at 3

   (W.D. Va. Jan. 26, 2018) (Hoppe, J.) (citing McAfee v. Boczar, 738 F.3d 81, 88 (4th Cir. 2013)),

   report and recommendation adopted ECF No. 82 (W.D. Va. Feb. 16, 2018). First, the Court

   determines the lodestar figure by multiplying the number of reasonable hours by the applicable

   reasonable hourly rate. Id.; see also Broccoli v. Echostar Commc’ns Corp., 229 F.R.D. 506, 512

   (D. Md. 2005) (noting the lodestar method is appropriately applied to fee awards under Rule 37).

   The reasonableness of both the number of hours and the hourly rates requested is evaluated using

   the 12 factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–19 (5th

   Cir. 1974) (the “Johnson factors”). McAfee, 738 F.3d at 88 & n.5. The twelve Johnson factors

   are: “(1) [t]he time and labor expended; (2) the novelty and difficulty of the questions raised; (3)

   the skill required to properly perform the legal services rendered; (4) the attorney’s opportunity

   costs in pressing the instant litigation; (5) the customary fee for like work; (6) the attorney’s

   expectations at the outset of the litigation; (7) the time limitations imposed by the client or

   circumstances; (8) the amount in controversy and the results obtained; (9) the experience,

   reputation, and ability of the attorney; (10) the undesirability of the case within the legal



                                                     5
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 8 of 19 Pageid#: 16489




   community in which the suit arose; (11) the nature and length of the professional relationship

   between attorney and client; and (12) attorneys’ fees awards in similar cases.” Id.

          Second, the court must “‘subtract fees for hours spent on unsuccessful claims unrelated to

   successful ones.’” Id. at 88 (quoting Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 244

   (4th Cir. 2009)).

          Finally, the court “awards a percentage of the remaining amount to the prevailing party,

   depending on the degree of success of the prevailing party’s claims.”             VT Milcom, No.

   5:16-CV-00007, ECF No. 81 at 4.

   II.    Plaintiffs’ Requested Fees Are Reasonable

          As set forth in more detail below, Plaintiffs have taken a deliberately conservative approach

   in their fee request that easily satisfies all relevant Johnson factors and provides no basis for

   reduction. Represented by experienced and able counsel, Plaintiffs pursued an undisputedly

   justified motion against Ray, who has shown complete disregard for the judicial process and this

   case in an effort to stall discovery to which Plaintiffs were entitled. The rates being requested are

   reasonable, taking into account counsels’ experience and the unique difficulties presented by the

   issues and discovery in this case. The number of hours being requested is also reasonable,

   containing only the hours (and expenses) of certain attorneys and paralegals directed specifically

   at Ray’s failure to comply with the May 18 Order, including researching, drafting, preparing, and

   filing the June 1 Motion for Sanctions. Accordingly, the Court should award Plaintiffs the lodestar

   amount as set forth above.




                                                    6
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 9 of 19 Pageid#: 16490




          A.      The Hourly Rates Being Applied Are Reasonable

          In determining the reasonableness of the hourly rates being applied, this Court is instructed

   to consider and weigh, to the extent pertinent, the Johnson factors. See supra at 5–6. Because this

   application for fees arises in the context of the resolution of discovery disputes, rather than at the

   conclusion of the litigation on the merits, Plaintiffs submit that “the customary fee for like work”

   and “the experience, reputation and ability of the attorneys” are the Johnson factors appropriately

   considered in assessing the reasonableness of Plaintiffs’ claimed hourly rates here. See, e.g., Scott

   v. Clarke, No. 3:12-CV-00036, 2014 WL 1463755, at *2, 5 (W.D. Va. Apr. 15, 2014) (Moon, J.)

   (awarding fees based on submission that specifically addressed three of twelve Johnson factors);

   Lismont v. Alexander Binzel Corp., 47 F. Supp. 3d 443, 450 (E.D. Va. 2014) (finding numerous

   Johnson factors inapposite “[b]ecause this matter involve[d] a discovery motion rather than the

   complete disposition of a case after trial”)); SunTrust Bank v. Nik, No. 1:11-CV-343, 2012 WL

   1344390, at *3 (E.D. Va. Mar. 22, 2012), report and recommendation adopted, No. 1:11-CV-343,

   2012 WL 1344376 (E.D. Va. Apr. 17, 2012) (same); see also Mem. Op. 8, ECF No. 738 (granting

   in part Plaintiffs’ motion for fees and costs due to non-compliance, taking into account the Johnson

   factors relating to customary fees for like work and experience and ability of the attorneys).

                  1.      Plaintiffs Are Applying the Customary Fee for Like Work in This
                          Jurisdiction

          In seeking an award of attorneys’ fees, Plaintiffs bear the burden of “produc[ing] specific

   evidence of the ‘prevailing market rates in the relevant community’ for the type of work”

   performed.    Depaoli v. Vacation Sales Assocs., L.L.C., 489 F.3d 615, 622 (4th Cir. 2007)

   (alteration in original and quoting Spell v. McDaniel, 824 F.2d 1380, 1402 (4th Cir. 1987)).

   “Typically, this means an attorney will demonstrate the market rate for services in the geographic

                                                     7
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 10 of 19 Pageid#:
                                  16491



 jurisdiction of the litigation.” Newport News Shipbuilding & Dry Dock Co. v. Holiday, 591 F.3d

 219, 227 (4th Cir. 2009) (citation omitted); accord Rum Creek Coal Sales, Inc. v. Caperton, 31

 F.3d 169, 175 (4th Cir. 1994) (“The relevant market for determining the prevailing rate is

 ordinarily the community in which the court where the action is prosecuted sits.”). Courts in this

 jurisdiction have awarded fees based on where attorneys practice, rather than where the case is

 heard. See Quesenberry v. Volvo Grp. N. Am., Inc., No. 1:09-CV-00022, 2010 WL 2836201, at

 *9 (W.D. Va. July 20, 2010), report and recommendation adopted, No. 1:09-CV-00022, 2010 WL

 3521996 (W.D. Va. Sept. 3, 2010). In this case, that would mean applying prevailing New York

 and Washington D.C. market rates, as all of the lawyers who devoted time to the issues caused by

 Ray’s failure to comply with the May 18 Order worked at Boies Schiller Flexner LLP in New York

 and Washington D.C. However, Plaintiffs request that for the purpose of this application, the

 following local market rates (which are substantially lower than both the prevailing market rates

 for New York City and Washington D.C. normally received by Plaintiffs’ counsel and the actual

 rates they charge for this case) be used for determining the lodestar for this application:

    •   Jessica Phillips (Partner)                     $450;

    •   Yotam Barkai (Senior Associate)                $275;

    •   Katherine Cheng (Senior Associate)             $275;

    •   Josh Hasler (Paralegal)                        $100.

        These rates are in accordance with the rates for partners and senior associates that courts

 in this Circuit have deemed appropriate in recent cases. See Cab Siquic v. Star Forestry, LLC, No.

 3:13CV00043, 2016 WL 1650800, at *2 (W.D. Va. Apr. 22, 2016) (finding reasonable rates up to

 $450/hour); Three Rivers Landing of Gulfport, LP v. Three Rivers Landing, LLC, No. 7:11-CV-

                                                   8
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 11 of 19 Pageid#:
                                  16492



 00025, 2014 WL 1599564, at *3–4 (W.D. Va. Apr. 21, 2014) (finding reasonable $500/hour for

 lead counsel and $275/hour for an associate who was also a primary attorney); Domonoske v. Bank

 of Am., N.A., 790 F. Supp. 2d 466, 476 (W.D. Va. 2011) (finding reasonable rates ranging from

 $250 to $450/hour); Randle v. H&P Capital, Inc., No. 3:09-CV-608, 2010 WL 2944907, at *8

 (E.D. Va. July 21, 2010) (awarding $450 and $425 per hour to experienced attorneys);

 Quesenberry, 2010 WL 2836201, at *8 (finding reasonable $400/hour for partners and $275 for

 associates with more than 3 years of experience); VT Milcom, Inc., No. 5:16-CV-00007, ECF No.

 81 at 5 (awarding $365 per hour for experienced attorneys and $275 per hour for less experienced

 attorneys, as requested in Pl.’s Br. Ex. A, ECF No. 75-1). The paralegal rates proposed are also

 the same as the paralegal rates this Court has previously approved in this case. May 26, 2020

 Mem. Op. 12, ECF No. 738. In requesting that these rates be applied, Plaintiffs have endeavored

 to ensure that their request falls within the parameters of reasonable fees for this Circuit,

 notwithstanding the higher hourly rates that Plaintiffs’ counsel would normally receive for the type

 of work undertaken here. 4

                   2.       Plaintiffs’ Attorneys Are Able and Experienced

         Together with co-counsel, Plaintiffs are represented by Boies Schiller Flexner LLP

 (“BSF”), a national firm composed of litigation and trial specialists. BSF is a nationally recognized

 litigation and trial firm with an established record of winning complex and groundbreaking cases.

 BSF has represented clients in significant constitutional, civil rights, and public interest challenges,



 4
     While Plaintiffs recognize that the rates requested here are slightly higher than those requested in one prior fee
     petition in this matter, the requested rates are the same as what has been requested in Plaintiffs’ Omnibus Fee
     Petition, ECF No. 929, and are reasonable given local rates and in light of the experience and usual rates of their
     attorneys. Plaintiffs reserve the right to request the actual rates of their counsel attorneys and paralegals in future
     fee applications in this case.
                                                             9
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 12 of 19 Pageid#:
                                  16493



 including: Bush v. Gore, 531 U.S. 98 (2000) (challenge to Florida’s election re-count procedures);

 Hollingsworth v. Perry, 570 U.S. 693 (2013) (challenge to California’s ban on same-sex marriage

 under Proposition 8); various cases representing sex trafficking victims of Jeffrey Epstein; and

 various cases challenging state winner-take-all systems as unconstitutional.

         As set forth in the Phillips Declaration, the BSF attorneys 5 who worked on the Motions

 have significant prior experience in complex and civil rights litigation:

     •   Jessica Phillips, a Partner at BSF during the relevant time, who devoted 2 hours to the
         issues caused by Ray’s failure to comply with the May 18 Order, is a highly experienced
         complex civil litigator, having participated in numerous trials and appeals over the course
         of her career, including before the U.S. Supreme Court. Prior to joining BSF as a Counsel
         in 2016, she was a litigation associate at Latham & Watkins LLP. She served as a law
         clerk for the Honorable Joel M. Flaum on the U.S. Court of Appeals for the Seventh Circuit
         and subsequently for Justice Samuel A. Alito on the U.S. Supreme Court. (See Phillips
         Decl. ¶ 5.)

     •   Yotam Barkai, an associate at BSF during the relevant time, who devoted 9.5 hours to the
         issues caused by Ray’s failure to comply with the May 18 Order, has extensive litigation
         and trial experience in his seven years in practice. He has successfully argued before the
         Fifth Circuit and been appointed pro bono counsel in various federal courts of appeals. He
         has also devoted significant time to multiple amicus briefs on constitutional and civil rights
         issues. Prior to joining BSF in 2015, he served as a law clerk for the Honorable Katherine
         B. Forrest on the U.S. District Court for the Southern District of New York and
         subsequently to the Honorable Stephen F. Williams on the U.S. Court of Appeals for the
         D.C. Circuit. (See Phillips Decl. ¶ 6.)

     •   Katherine Cheng, an associate at BSF who devoted 0.4 hours to the issues caused by Ray’s
         failure to comply with the May 18 Order, has extensive litigation and trial experience in
         her six years in practice. Prior to joining BSF in July 2018, she clerked for the Honorable
         Alan C. Kay on the U.S. District Court for the District of Hawaii and spent over two years
         as a litigation associate at Latham & Watkins LLP. Ms. Cheng has participated in multiple
         trials and, as a law student, successfully argued before the Ninth Circuit. Her practice
         focuses on complex civil litigation, including representation in an antitrust conspiracy
         matter, and has devoted significant time to pro bono matters, including federal
         constitutional challenges at the trial and appellate levels. (See Phillips Decl. ¶ 7.)



 5
     As noted in the Phillips Declaration, when the relevant work was performed, all of the attorneys were employed
     by BSF, notwithstanding subsequent employment changes.
                                                        10
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 13 of 19 Pageid#:
                                  16494



         B.      Plaintiffs Devoted a Reasonable Number of Hours to Addressing Ray’s
                 Failures to Comply with the May 18 Order.

         In determining the reasonableness of the hours expended, this Court should once again

 consider and weigh the relevant Johnson factors. See supra at 5–6. Those factors are “the time

 and labor expended” and “the novelty and difficulty of the questions raised.” See, e.g., Alexander

 S. By & Through Bowers v. Boyd, 929 F. Supp. 925, 939 (D.S.C. 1995) (per curiam) (applying the

 first and second Johnson factors), aff’d sub nom. Burnside v. Boyd, 89 F.3d 827 (4th Cir. 1996);

 AD ex rel. SD v. Bd. of Pub. Educ. of City of Asheville, 99 F. Supp. 2d 683, 690 (W.D.N.C. 1999)

 (same). Applying those factors to the analysis, Plaintiffs’ hours are reasonable and should be

 credited in total.

                 1.     The Time and Labor Expended Was Warranted Given the Novelty
                        and Difficulty of the Questions Posed

         “A fee applicant has the burden of proving hours to the district court by submitting

 contemporaneous time records that reveal all hours for which compensation is requested and how

 those hours were allotted to specific tasks.” CoStar Group, Inc. v. LoopNet, Inc., 106 F. Supp. 2d

 780, 788 (D. Md. 2000) (citing authorities); accord Beyond Sys., Inc. v. World Ave. USA, LLC,

 No. CIV.A. PJM-08-921, 2011 WL 2038545, at *5 (D. Md. May 24, 2011) (similar). Excerpts

 from BSF’s electronic invoicing system, reflecting the record of the work performed in connection

 with the researching, briefing, and argument of the Motions, are being submitted as Exhibit A to

 the Phillips Declaration.

         As set forth in Exhibit A, Plaintiffs’ counsel devoted 13.3 hours of attorney and paralegal

 time to addressing Ray’s failure to comply with the May 18 Order, including researching, drafting,

 and compiling the brief and associated exhibits in support of the June 1 Motion for Sanctions.


                                                 11
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 14 of 19 Pageid#:
                                  16495



 Plaintiffs are excluding from their request, in a further effort to be reasonable and in the exercise

 of the sound professional billing judgment that courts expect to be applied by the award-seeking

 attorney in this context, 6 among other things, the attorney and paralegal hours and expenses

 devoted to the following work relating to the following:

     •   Other motions against Ray, including but not limited to Plaintiffs’ prior motions to compel

         discovery and Ray’s deposition, their preparation for the September 14, 2020 Show Cause

         Hearing against Ray, and all work for which fees and costs are being sought through other

         fee petitions. 7

     •   Work done by other attorneys not identified in Plaintiffs’ Petition Regarding Recoverable

         Attorneys’ Fees. 8

     •   All time and expenses of Plaintiffs’ counsel expended on this Petition.9

 (See Phillips Decl. ¶ 13.)

         As this Court has previously recognized, discovery in this case poses “unique and

 complicated challenges,” with “very little clear-cut guidance on how to craft just and appropriate

 sanctions[.]” May 26, 2020 Mem. Op. 21, ECF No. 738. Notwithstanding Plaintiffs’ repeated

 attempts to resolve discovery issues without Court intervention, Ray’s repeated obfuscation, delay,


 6
     See generally Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (“Counsel for the prevailing party should make a
     good faith effort to exclude from a fee request hours that are excessive, redundant or otherwise unnecessary, just
     as a lawyer in private practice ethically is obligated to exclude such hours from his fee submission. ‘In the private
     sector, “billing judgment” is an important component in fee setting. It is no less important here. Hours that are
     not properly billed to one’s client also are not properly billed to one’s adversary . . . .’” (quoting Copeland v.
     Marshall, 641 F.2d 880, 891 (D.C. Cir. 1980) (en banc)); see also Rum Creek Coal Sales, 31 F.3d at 175 (noting
     fees claimed must reflect the application of “billing judgment”).
 7
     See supra at footnotes 2 and 3.
 8
     For example, Plaintiffs have excluded time spent by Michael Bloch reviewing and editing submissions.
 9
     See, e.g., Paice, LLC v. Hyundai Motor Co., No. CIV. WDQ-12-0499, 2014 WL 3819204, at *27 (D. Md. June
     27, 2014) (noting the added liability to the sanctioned party of fees for preparing the fee petition itself).
                                                           12
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 15 of 19 Pageid#:
                                  16496



 and disappearance from this litigation has interfered with the progress of this case and required

 Plaintiffs to seek the Court’s assistance on multiple occasions.

          Here, rather than recounting Ray’s years-long non-compliance with the Court’s orders yet

 again, Plaintiffs’ June 1 Motion for Sanctions incorporated the existing record and focused on

 detailing Ray’s failures to respond to the Court’s May 18 Order, resulting in a motion of less than

 five pages and five supporting exhibits. Plaintiffs complied with the Court’s direction to provide

 Ray a blank certification form. However, Plaintiffs’ efforts in revising and re-sending the

 certification form to Ray once again were entirely wasted because he disappeared from this

 litigation. Plaintiffs received no response to the revised certification form and no additional

 devices, social media accounts, credentials, or documents. June 1 Mot. for Sanctions 3. Plaintiffs

 thus include in this petition their fees for time wasted in connection with providing Ray an updated

 certification form that should have been completed and submitted to Plaintiffs years prior. While

 the issues involved in the June 1 Motion for Sanctions were less complex than certain other

 submissions in this matter, some amount of time was necessary to uncover and alert the Court

 about Ray’s failure to comply with the May 18 Order. Moreover, Plaintiffs took a judicious and

 efficient approach in what they submitted to the Court. Plaintiffs submit that taking these

 circumstances into account, the number of hours submitted in Exhibit A is reasonable.

          C.       The Lodestar Amount Is Reasonable and There Is No Basis for Adjustment

          Where, as here, Plaintiffs succeeded on the June 1 Sanctions Motion in full (see supra at

 2–4) 10 there is no basis to reduce the lodestar amount of $3,762.50 to account “for hours spent on


 10
      The only portion of Plaintiffs’ Motion that was denied was Plaintiffs’ request for an order directing Ray to show
      cause. The denial was without prejudice, and in light of Ray’s failure to appear for the September 2020 Show
      Cause Hearing, Plaintiffs substantially succeeded in obtaining relief. See Nigh v. Koons Buick Pontiac GMC,
      Inc., 478 F.3d 183, 190 (4th Cir. 2007) (“[W]e do not reflexively reduce fee awards whenever damages fail to
                                                          13
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 16 of 19 Pageid#:
                                  16497



 unsuccessful claims unrelated to successful ones.” McAfee, 738 F.3d at 88 (quoting Robinson, 560

 F.3d at 244). Accordingly, there is no basis to award only “a percentage of the remaining amount

 to the prevailing party[.]” VT Milcom, Inc., No. 5:16-CV-00007, ECF No. 81 at 4. Rather, the

 full lodestar amount of $3,762.50 is the appropriate award.

                                                CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that the Court award Plaintiffs’

 reasonable attorneys’ fees and expenses in the amount of $3,762.50, as set forth above, and order

 such other relief as the Court deems necessary and appropriate.


 Dated: July 2, 2021                                  Respectfully submitted,

                                                               /s/ Robert T. Cahill
                                                               Robert T. Cahill (VSB 38562)
                                                               COOLEY LLP
                                                               11951 Freedom Drive, 14th Floor
                                                               Reston, VA 20190-5656
                                                               Telephone: (703) 456-8000
                                                               Fax: (703) 456-8100
                                                               rcahill@cooley.com




  Of Counsel:

  Roberta A. Kaplan (pro hac vice)                          Karen L. Dunn (pro hac vice)
  Julie E. Fink (pro hac vice)                              William A. Isaacson (pro hac vice)
  Gabrielle E. Tenzer (pro hac vice)                        Jessica E. Phillips (pro hac vice)
  Joshua A. Matz (pro hac vice)                             PAUL WEISS RIFKAND WHARTON
  Michael L. Bloch (pro hac vice)                           GARRISON LLP
                                                            2001 K St NW

    meet a plaintiff’s expectations in proportion to the damages’ shortfall.”); see also Hensley v. Eckerhart, 461 U.S.
    424, 440 (1983) (“Where a lawsuit consists of related claims, a plaintiff who has won substantial relief should
    not have his attorney’s fee reduced simply because the district court did not adopt each contention raised.”). The
    amount of time expended on including that specific requested relief was negligible in any event.
                                                         14
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 17 of 19 Pageid#:
                                  16498



 Jonathan R. Kay (pro hac vice)        Telephone: (202) 223-7300
 Alexandra K. Conlon (pro hac vice)    Fax: (202) 223-7420
 Emily C. Cole (pro hac vice)          Washington, DC 20006
 Yotam Barkai (pro hac vice)           kdunn@paulweiss.com
 KAPLAN HECKER & FINK, LLP             wisaacson@paulweiss.com
 350 Fifth Avenue, Suite 7110          jphillips@paulweiss.com
 New York, NY 10118
 Telephone: (212) 763-0883
 rkaplan@kaplanhecker.com
 jfink@kaplanhecker.com
 gtenzer@kaplanhecker.com
 jmatz@kaplanhecker.com
 mbloch@kaplanhecker.com
 jkay@kaplanhecker.com
 aconlon@kaplanhecker.com
 ecole@kaplanhecker.com
 ybarkai@kaplanhecker.com


 Katherine M. Cheng (pro hac vice)     Alan Levine (pro hac vice)
 BOIES SCHILLER FLEXNER LLP            Philip Bowman (pro hac vice)
 1401 New York Avenue, NW              COOLEY LLP
 Washington, DC 20005                  55 Hudson Yards
 Telephone: (202) 237-2727             New York, NY 10001
 Fax: (202) 237-6131                   Telephone: (212) 479-6260
 kcheng@bsfllp.com                     Fax: (212) 479-6275
                                       alevine@cooley.com
                                       pbowman@cooley.com

 David E. Mills (pro hac vice)         J. Benjamin Rottenborn (VSB 84796)
 Joshua M. Siegel (VSB 73416)          WOODS ROGERS PLC
 COOLEY LLP                            10 South Jefferson St., Suite 1400
 1299 Pennsylvania Avenue, NW          Roanoke, VA 24011
 Suite 700                             Telephone: (540) 983-7600
 Washington, DC 20004                  Fax: (540) 983-7711
 Telephone: (202) 842-7800             brottenborn@woodsrogers.com
 Fax: (202) 842-7899
 dmills@cooley.com
 jsiegel@cooley.com

                                       Counsel for Plaintiffs




                                      15
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 18 of 19 Pageid#:
                                  16499



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2021, I filed the foregoing with the Clerk of Court through
 the CM/ECF system, which will send a notice of electronic filing to:

  Elmer Woodard
  5661 US Hwy 29
  Blairs, VA 24527
  isuecrooks@comcast.net

  James E. Kolenich
  Kolenich Law Office
  9435 Waterstone Blvd. #140
  Cincinnati, OH 45249
  jek318@gmail.com

  Counsel for Defendants Jason Kessler, Nathan
  Damigo, Identity Europa, Inc. (Identity
  Evropa), Matthew Parrott, and Traditionalist
  Worker Party

  Justin Saunders Gravatt                          Bryan Jones
  David L. Campbell                                106 W. South St., Suite 211
  Duane, Hauck, Davis & Gravatt, P.C.              Charlottesville, VA 22902
  100 West Franklin Street, Suite 100              bryan@bjoneslegal.com
  Richmond, VA 23220
  jgravatt@dhdglaw.com                             Counsel for Defendants Michael Hill, Michael
  dcampbell@dhdglaw.com                            Tubbs, and League of the South

  Counsel for Defendant James A. Fields, Jr.


  William Edward ReBrook, IV
  The ReBrook Law Office
  6013 Clerkenwell Court
  Burke, VA 22015
  edward@rebrooklaw.com

  Counsel for Defendants Jeff Schoep, National
  Socialist Movement, and Nationalist Front




                                                16
Case 3:17-cv-00072-NKM-JCH Document 985 Filed 07/02/21 Page 19 of 19 Pageid#:
                                  16500




        I further hereby certify that on July 2, 2021, I also served the following non-ECF
 participants, via electronic mail, as follows:

  Christopher Cantwell                        Vanguard America
  christopher.cantwell@gmail.com              c/o Dillon Hopper
                                              dillon_hopper@protonmail.com

  Robert Azzmador Ray                         Elliott Kline a/k/a Eli Mosley
  azzmador@gmail.com                          eli.f.mosley@gmail.com
                                              deplorabletruth@gmail.com
                                              eli.r.kline@gmail.com

  Matthew Heimbach                            Richard Spencer
  matthew.w.heimbach@gmail.com                richardbspencer@gmail.com




                                                 /s/ Robert T. Cahill
                                                 Robert T. Cahill (VSB 38562)
                                                 COOLEY LLP

                                                 Counsel for Plaintiffs




                                            17
